Exhibit 10.1

 

EXECUTION COPY

 

FORBEARANCE AGREEMENT

 

This FORBEARANCE AGREEMENT (this “Agreement”) dated as of December 16, 2012, is
made by and among EDISON MISSION ENERGY (“EME”) and MIDWEST GENERATION, LLC
(“MWG” and, together with EME, the “Debtors”); NESBITT ASSET RECOVERY SERIES J-1
(f/k/a JOLIET TRUST I), as an Owner Lessor, JOLIET TRUST II, as an Owner Lessor,
NESBITT ASSET RECOVERY SERIES P-1 (f/k/a POWERTON TRUST I), as an Owner Lessor,
POWERTON TRUST II, as an Owner Lessor, NESBITT ASSET RECOVERY LLC, SERIES J-1
(as successor to JOLIET GENERATION I, LLC), as an Owner Participant, JOLIET
GENERATION II, LLC, as an Owner Participant, NESBITT ASSET RECOVERY LLC, SERIES
P-1 (as successor to POWERTON GENERATION I, LLC), as an Owner Participant,
POWERTON GENERATION II, LLC, as an Owner Participant, ASSOCIATES CAPITAL
INVESTMENTS, L.L.C., as an Equity Investor and NESBITT ASSET RECOVERY LLC, as an
Equity Investor (collectively, the “Owner Lessor Parties”); and the holders of
those certain 8.56% Series B Pass Through Trust Certificates, issued in the
aggregate principal amount of $813,500,000 pursuant to that certain Pass Through
Trust Agreement B dated as of August 17, 2000, by and between MWG and United
States Trust Company of New York, as Pass Through Trustee (the “Pass Through
Trust Agreement B”), that are signatories hereto (collectively, the “Signing
Lease Debt Holders” and, together with the Debtors and the Owner Lessor Parties,
the “Parties”). Capitalized terms used herein and not otherwise defined shall
have the meanings ascribed to them in Appendix A to the relevant Participation
Agreement (defined below).

 

W I T N E S S E T H:

 

WHEREAS, pursuant to those certain (a) Participation Agreement dated August 17,
2000, among MWG, Powerton Trust I, Powerton Generation I, LLC, EME, and certain
other parties; (b) Participation Agreement dated August 17, 2000, among MWG,
Powerton Trust II, Powerton Generation II, LLC, EME, and certain other parties;
(c) Participation Agreement dated August 17, 2000, among MWG, Joliet Trust I,
Joliet Generation I, LLC, EME, and certain other parties; and (d) Participation
Agreement dated August 17, 2000, among MWG, Joliet Trust II, Joliet Generation
II, LLC, EME, and certain other parties (collectively, the “Participation
Agreements”), the parties to the Participation Agreements entered into certain
Operative Documents to effectuate a sale-leaseback of the Facilities; and

 

WHEREAS, pursuant to the Operative Documents, the Owner Lessors purchased the
Facilities and leased the Facility Sites from MWG in exchange for payment of the
Purchase Prices; and

 

WHEREAS, the Owner Lessors lease the Facilities and Facility Sites to MWG
pursuant to, among other Operative Documents, the Facility Leases and Facility
Site Subleases; and

 

WHEREAS, in order to provide the Purchase Prices payable by the Owner Lessors to
MWG, (a) the Owner Participants made certain investments in the Owner Lessors,
and (b) the Owner Lessors issued the Lessor Notes to the Pass Through Trusts;
and

 

--------------------------------------------------------------------------------


 

WHEREAS, the Pass Through Trusts issued the Certificates representing fractional
undivided interests in the Pass Through Trusts. As of the date of this
Agreement, only the Certificates issued pursuant to the Pass Through Trust
Agreement B remain outstanding; and

 

WHEREAS, the Parties anticipate that on or about December 17, 2012, the Debtors
will commence bankruptcy cases (the “Debtors’ Cases”) by filing voluntary
petitions under chapter 11 of the bankruptcy code of the United States (the
“Bankruptcy Code”) with the United States Bankruptcy Court for the Northern
District of Illinois, Eastern Division (the “Bankruptcy Court”); and

 

WHEREAS, as a consequence of the commencement of the Debtors’ Cases, holders of
a majority of the outstanding Lease Debt may instruct, subject to the provisions
and restrictions in the Operative Documents, the Pass Through Trustee to
instruct the Lease Indenture Trustees to exercise remedies under the Lease
Indentures including, but not limited to, declaring the Lessor Notes to be due
and payable, whereupon the unpaid principal of all Lessor Notes then
outstanding, together with accrued but unpaid interest thereon and other amounts
due thereunder or with respect thereto, would immediately become due and payable
without presentment, demand, protest or notice; and

 

WHEREAS, as of the date of this Agreement, the Signing Lease Debt Holders hold
not less than a majority of the outstanding Lease Debt; and

 

WHEREAS, the Signing Lease Debt Holders are willing to forbear from exercising
(and from instructing the Pass Through Trustee and Lease Indenture Trustees to
exercise), directly or indirectly, certain remedies against the Owner Lessors
under the Lease Indentures during the Forbearance Period (as defined below),
solely on the terms of, and subject to the conditions stated in, this Agreement.

 

NOW, THEREFORE, in consideration of the mutual agreements herein contained and
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the Parties hereby agree as follows:

 

1.                                                                                     
Forbearance.

 

From the Effective Date (defined below) and for so long as this Agreement has
not terminated or been terminated in accordance with its terms (the “Forbearance
Period”):

 

(a)                                 each Signing Lease Debt Holder, solely in
its capacity as Lease Debt holder and not in any other capacity, agrees to
forbear from exercising, directly or indirectly, and from directing the Pass
Through Trustee (and directing, directly or indirectly, any Lease Indenture
Trustee) to exercise, any rights or remedies against any Debtor or any Owner
Lessor Party on account of (i) the commencement or continuation of the Debtors’
Cases, (ii) any default in the payment of principal or interest or any other
amounts owing on any Lessor Note, (iii) any default in the payment of Rent or
any other amounts owing under any Facility Lease or Facility Site Sublease,
(iv) any default in the payment of amounts owing under the Operative Documents
(except to the extent such payment is expressly required pursuant to this
Agreement), including without limitation under any EME Guarantee, Reimbursement
Agreement, EME OP Guarantee or Tax

 

--------------------------------------------------------------------------------


 

Indemnity Agreement, (v) non-payment or acceleration of any Indebtedness of the
Debtors and their subsidiaries (whether or not resulting from the Debtors’ Cases
or items (i) through (iv) above), and any cross-default or cross-acceleration
events resulting therefrom (including any intercompany cross-defaults), (vi) any
failure of the Debtors or their subsidiaries to comply with any financial
covenants (including any cross-default or cross-acceleration events resulting
therefrom) and (vii) any other Lease Event of Default or Lease Indenture Event
of Default related to the commencement of the Debtors’ Cases (including any
cross-default or cross-acceleration provision with respect to the Facility
Lessee or the Guarantor);

 

(b)                                 each Owner Lessor Party agrees to forbear
from exercising, directly or indirectly, any rights or remedies against any
Debtor or any Lease Indenture Trustee, Pass Through Trustee or Lease Debt holder
on account of (i) the commencement or continuation of the Debtors’ Cases,
(ii) any default in the payment of principal or interest or any other amounts
owing on any Lessor Note, (iii) any default in the payment of Rent or any other
amounts owing under any Facility Lease or Facility Site Sublease, (iv) any
default in the payment of amounts owing under the Operative Documents (except to
the extent such payment is expressly required pursuant to this Agreement),
including without limitation under any EME Guarantee, Reimbursement Agreement,
EME OP Guarantee or Tax Indemnity Agreement, (v) non-payment or acceleration of
any Indebtedness of the Debtors and their subsidiaries (whether or not resulting
from the Debtors’ Cases or items (i) through (iv) above), and any cross-default
or cross-acceleration events resulting therefrom (including any intercompany
cross-defaults), (vi) any failure of the Debtors or their subsidiaries to comply
with any financial covenants (including any cross-default or cross-acceleration
events resulting therefrom) and (vii) any other Lease Event of Default or Lease
Indenture Event of Default related to the commencement of the Debtors’ Cases
(including any cross-default or cross-acceleration provision with respect to the
Facility Lessee or the Guarantor); provided, however, that nothing herein shall
be deemed to affect any rights of the Owner Lessor Parties under Sections 2.10
or 2.12 of the Lease Indentures to purchase or assume the Lessor Notes, and the
Owner Lessor Parties expressly reserve the right to exercise those rights during
the Forbearance Period (it being understood and agreed that, notwithstanding any
purchase or assumption of the Lessor Notes by the Owner Lessor Parties, the
Owner Lessor Parties shall continue to be subject to the terms of this Agreement
(including their agreement to forbear during the Forbearance Period) in all
capacities (including, for the avoidance of doubt, their capacity as Owner
Lessor Parties and as a holders of the Lessor Notes, if applicable)); and

 

(c)                                  except as expressly provided in this
Agreement, each of the Parties agrees to forbear from taking (directly or
indirectly), and (to the extent applicable) from directing the Pass Through
Trustee (and directing, directly or indirectly, any Lease Indenture Trustee) to
take, any action in either of the Debtors’ Cases or other legal proceeding (and
all Parties’ rights with respect to such matters are fully preserved) with
respect to (i) the relative rights and obligations of each of the Parties under
the Operative Documents including, without limitation, actions with respect to
(A) the applicability of any Bankruptcy Code provision (including, without
limitation, Bankruptcy Code sections 365(d) and 502(b)(6)) to any of the
Operative Documents, (B) the characterization of any Operative Document as a
true lease, a financing lease, a secured financing, or any other

 

--------------------------------------------------------------------------------


 

characterization, (C) the characterization of the Facilities as real property or
personal property, (D) the characterization of any payments or allocations of
payments under any Operative Document, (E) the relative rights of the Lease
Indenture Trustees and the Owner Lessor Parties with respect to amounts owing
under any Operative Document, (F) the validity and enforceability (and, where
applicable, perfection and priority) of any Operative Document, the liens and
security interests granted, and assignments of rights effected, pursuant to the
Operative Documents and related documents, and obligations arising under the
Operative Documents, or (G) the value of the Facilities, the Facility Sites, or
any related rights or assets; and (ii) any other affirmative relief against any
of the other Parties;

 

provided, however, that nothing in this Section 1 shall prohibit or in any way
limit any Party’s right to respond in full to, and to otherwise protect fully
its rights with regard to, and pleading or assertion made or other action taken,
whether in the Debtors’ Cases or otherwise, by any person that is not a Party to
this Agreement. Each of the Parties acknowledges and agrees that,
notwithstanding the foregoing: (u) except as expressly set forth in this
Agreement, (i) the Signing Lease Debt Holders reserve the right to enforce, and
to direct the Pass Through Trustee and (directly or indirectly) the Lease
Indenture Trustees to enforce, each and every term of the Operative Documents
and (ii) the Owner Lessor Parties and the Debtors reserve the right to enforce
each and every term of the Operative Documents; (v) the Signing Lease Debt
Holders are under no duty or obligation of any kind or any nature to grant the
Debtors or the Owner Lessor Parties any additional period of forbearance beyond
the Forbearance Period; (x) except for the limited forbearance set forth herein
or as otherwise expressly provided in this Agreement, each of the Parties’
actions in entering into this Agreement shall not be construed as a waiver or
relinquishment of, or estoppel to assert, any rights or remedies of such
Parties’ under any of the Operative Documents, applicable law or in equity;
(y) each of the Parties’ actions in entering into this Agreement are without
prejudice to such Parties’ rights and or remedies to pursue any and all remedies
under the Operative Documents, pursuant to applicable law, or in equity
available to them in their sole discretion upon the termination (whether upon
expiration or otherwise) of the Forbearance Period; and (z) but for this
Agreement, and except as limited by the Bankruptcy Code, the commencement of the
Debtors’ Cases, and subject to the terms of the Operative Documents, the Signing
Lease Debt Holders and Owner Lessor Parties would be entitled to exercise, or,
in the case of the Signing Lease Debt Holders, to direct the Pass Through
Trustee and Lease Indenture Trustees to exercise, their rights and remedies
under the Operative Documents and applicable law in respect of, among other
things, the commencement of the Debtors’ Cases. For the avoidance of doubt,
nothing in this Section 1 shall prohibit or in any way limit any Party’s rights
and obligations under this Agreement.

 

2.                                                                                     
Covenants.

 

In consideration of the Parties’ agreement to forbear as set forth in Section 1
hereof, the Parties agree as follows:

 

(a)                                 On the date that is sixty (60) days after
the commencement of the Debtors’ Cases (or, if such date is not a Business Day,
the first (1st) Business Day thereafter), MWG shall pay to the Lease Indenture
Trustees, in accordance with the provisions of the Facility Leases, the ratable
portion of the Basic Lease Rent due under the Facility Leases

 

--------------------------------------------------------------------------------


 

on January 2, 2013, which is attributable to the period after the commencement
of the Debtors’ Cases (the “Initial Payment”). The Initial Payment will be
distributed in accordance with the provisions of the Lease Indentures. All
Parties’ rights with regard to the appropriate characterization of the Initial
Payment are fully preserved.

 

(b)                                 Except as provided herein, the Parties agree
(and the Bankruptcy Court order entered in the Debtors’ Cases approving this
Agreement (the “Approval Order”) shall provide) that, solely during the
Forbearance Period, notwithstanding that the Lessor Notes have not been
accelerated, the Lessor Notes shall be deemed to accrue, from the commencement
of the Debtors’ Cases, interest for all purposes under the Operative Documents
at the Overdue Rate, calculated based on the entire amount of principal and
accrued but unpaid interest outstanding under the Lessor Notes as of the
commencement of the Debtors’ Cases, in all cases as though the Lessor Notes had
been declared due and payable as of the commencement of the Debtors’ Cases (such
interest accruing during the Forbearance Period, the “Overdue Interest
Amount”).  For the avoidance of doubt, nothing in this Section 2(b) shall affect
any determination regarding the applicability of, or allowance of postpetition
interest against the Debtors under, section 506(b) of the Bankruptcy Code.  Each
Owner Lessor Party agrees that, to the extent it receives any amounts from the
Debtors or the Lease Indenture Trustees or from proceeds of the Indenture
Estates (other than with respect to Excepted Payments and payments to which the
Owner Lessor Parties are entitled under this Agreement), to the extent the
Special Default Interest Amount (as defined below) has not been paid, it will
hold such amounts in trust and will promptly turn over such amounts to the Pass
Through Trustee (and the Pass Through Trustee shall be entitled to retain for
the benefit of, and distribute to, Lease Debt holders) but only to the extent
such amounts are necessary to pay the Special Default Interest Amount. 
Notwithstanding the foregoing, in the event the Debtors assume and cure all
defaults required to be cured pursuant to section 365(b) of the Bankruptcy Code
under a Facility Lease and related EME Guarantee during the Forbearance Period,
the Parties agree that this Section 2(b) shall apply only to the period prior to
the effective date of such assumption and cure.  “Special Default Interest
Amount” means the portion of the Overdue Interest Amount attributable to the
application of the Overdue Rate less the Applicable Rate.

 

(c)                                  The Parties agree that the 180-day period
described in section 4.4(a) of each Lease Indenture shall be deemed to have
commenced as of the commencement of the Debtors’ Cases, and each of the Parties
shall be precluded from taking any contrary position in any proceeding in which
the application of that period is at issue; provided, however, that nothing in
this Agreement shall be deemed an admission by any Party or a determination
regarding the applicability of such 180-day period to any Lease Indenture
Trustee’s right to exercise remedies under section 4.4(a) of the Lease
Indentures or otherwise subject to the terms of the Operative Documents.

 

(d)                                 During the Forbearance Period, the Debtors
and the Owner Lessor Parties shall work diligently and in good faith, and shall,
on or before the twenty-fifth (25th) day following the Effective Date and
thereafter as requested, meet in person with the Signing Lease Debt Holders
and/or their Professional Advisors to negotiate in good faith regarding the
treatment of the Operative Documents in the Debtors’ Cases and (unless the

 

--------------------------------------------------------------------------------


 

Facility Leases and EME Guarantees are assumed by the Debtors prior to
termination of the Forbearance Period) a chapter 11 plan for MWG or other
resolution of its chapter 11 case.

 

(e)                                  The Debtors shall pay, within fifteen (15)
days following receipt of a customary summary invoice therefore (which may be
redacted to protect privileged or confidential information), (i) all of the
reasonable and documented fees and costs incurred by Cadwalader, Wickersham &
Taft LLP (“Cadwalader”) and Shaw Fishman Glantz & Towbin LLC, as Illinois local
counsel to the Signing Lease Debt Holders (together with Cadwalader, “Lease Debt
Counsel”), (x) prior to the Effective Date and (y) during the Forbearance
Period, (ii) a reasonable monthly fee during the Forbearance Period to Lazard
LLC, as financial advisor to the Signing Lease Debt Holders (“Lease Debt FA”),
(iii) all of the reasonable and documented fees and costs incurred by Jenner &
Block LLP, counsel to Nesbitt Asset Recovery Series J-1, Nesbitt Asset Recovery
Series P-1, Nesbitt Asset Recovery LLC, Series J-1, Nesbitt Asset Recovery
Series P-1, and Nesbitt Asset Recovery LLC (“Jenner”), (x) prior to the
Effective Date and (y) during the Forbearance Period, (iv) all of the reasonable
and documented fees and costs incurred by Milbank, Tweed, Hadley & McCloy, LLP,
counsel to Joliet Trust II, Powerton Trust II, Joliet Generation II, Powerton
Generation II, and Associates Capital Investments, L.L.C., (“Milbank”) and one
local Illinois counsel notified to the Debtors by Milbank (“IL Counsel”),
(x) prior to the Effective Date and (y) during the Forbearance Period, (v) all
of the reasonable and documented fees and costs (including reasonable fees and
costs of counsel) incurred by U.S. Bank National Association, as owner trustee
of Nesbitt Asset Recovery Series J-1, Nesbitt Asset Recovery Series P-1, Nesbitt
Asset Recovery LLC, Series J-1 and Nesbitt Asset Recovery Series P-1, (“U.S.
Bank”), (x) prior to the Effective Date and (y) during the Forbearance Period,
(vi) all of the reasonable and documented fees and costs (including reasonable
fees and costs of counsel) incurred by Wilmington Trust Company, as owner
trustee of Joliet Trust II and Powerton Trust II, (“WTC”), (x) prior to the
Effective Date and (y) during the Forbearance Period and (vii) a reasonable
monthly fee during the Forbearance Period to financial advisors to the Owner
Lessor Parties (“Lease Equity FA”) (Lease Debt Counsel, Jenner, Milbank, IL
Counsel, U.S. Bank, WTC, Lease Debt FA and Lease Equity FA, together, the
“Professional Advisors”), in each case, in connection with the negotiation,
drafting and execution of this Agreement, implementation of this Agreement, the
Debtors’ Cases and any negotiations or discussions regarding the Operative
Documents. The Debtors shall receive customary summary monthly statements from
each Professional Advisor (which statements may be redacted to protect
privileged or confidential information), which statements shall set forth such
Professional Advisor’s accrued fees and costs for the preceding month.

 

3.                                                                                     
Termination of Forbearance.

 

Notwithstanding any other term of this Agreement, this Agreement shall terminate
upon the earlier to occur of (1) the date that is sixty (60) days after the
commencement of the Debtors’ Cases, and (2) five (5) Business Days after receipt
by each of the other Parties of written notice executed by Signing Lease Debt
Holders holding not less than a majority of the Lease Debt currently outstanding
(and the Approval Order shall provide that giving such notice

 

--------------------------------------------------------------------------------


 

and terminating this Agreement is permissible and is not a violation of the
automatic stay imposed by section 362 of the Bankruptcy Code) following any of
the following (each, a “Termination Event”):

 

(a)                                 either Debtor or any Owner Lessor Party
fails to timely observe or perform any provision contained in Section 1 hereof
or any covenant contained in Section 2 hereof; or

 

(b)                                 the Approval Order (i) has not been entered
within fifteen (15) days after the commencement of the Debtors’ Cases, (ii) as
entered is not in form and substance acceptable to the Signing Lease Debt
Holders, or (iii) has been reversed, vacated, or overturned, or amended or
modified in any material respect without the prior written consent of the
Signing Lease Debt Holders.

 

Notwithstanding any other term of this Agreement, this Agreement shall terminate
five (5) Business Days after receipt by each of the other Parties of written
notice executed by the Debtors that they are terminating this Agreement as a
result of the then-current aggregate principal amount of Lease Debt held by, or
in funds managed by, Signing Lease Debt Holders being less than sixty percent
(60%) of the aggregate principal amount of Lease Debt then outstanding.

 

The provisions of Section 2(a), Section 2(b), Section 2(c), Section 2(e) and
Section 6 shall survive termination of this Agreement.

 

4.                                                                                     
Effectiveness.

 

This Agreement shall become effective (the “Effective Date”) immediately upon
its execution and delivery by each of the Debtors, the Owner Lessor Parties, and
Signing Lease Debt Holders holding not less than a majority of the outstanding
Lease Debt.

 

5.                                                                                     
Further Assurances.

 

The Debtors and the Owner Lessor Parties hereby agree that, during the
Forbearance Period, they shall, promptly upon the reasonable request of the
Signing Lease Debt Holders, at the Debtors’ or Owner Lessor Parties’ (as
applicable) cost and expense, take all commercially reasonable actions to ensure
that the security interests in the Indenture Estates are protected or perfected,
including by filing or the executing documents required for the perfection of
such interests in the Indenture Estates.

 

6.                                                                                     
Only Written Agreements; No Waivers.

 

No settlement, agreement, or understanding (a) entered into with respect to the
Operative Documents or (b) purporting to amend, modify, or qualify the Operative
Documents or to waive any rights or obligations set forth therein shall
constitute a legally binding agreement or contract, or have any force or effect
whatsoever, unless and until reduced to an original writing signed by authorized
representatives of the relevant parties. Each of the Parties hereto acknowledges
and agrees that, by executing this Agreement, it is precluded from claiming that
(except as expressly provided in this Agreement) any modification or amendment
of the

 

--------------------------------------------------------------------------------


 

Operative Documents, oral, express, implied, or otherwise, can be effected
during any discussions except by a signed writing in accordance with the terms
of the Operative Documents.

 

7.                                                                                     
Notices.

 

All notices and other communications in connection with this Agreement shall be
in writing and shall be deemed to have been given if delivered personally, sent
by e-mail or electronic facsimile (with confirmation), mailed by registered or
certified mail (return receipt requested) or delivered by an express courier
(with confirmation) to the Parties at the following addresses (or at such other
address for any Party as may be specified by like notice):

 

If to the Debtors:

 

Edison Mission Energy3 MacArthur Place, Suite 100

Santa Ana, California 92707Attention:

 

Maria Rigatti

Phone:          714.513.8141

Email:            mrigatti@edisonmission.com

 

and

 

Daniel McDevitt

Phone:          (714) 513-8138 (Voice California)

Phone:          (312) 583-6117 (Voice Chicago)

Fax:                       (312) 788-5286

Email:            dmcdevitt@mwgen.com

 

 

 

with a copy to:

 

Kirkland & Ellis LLP

Attn: David Seligman & Joshua Sussberg

300 North LaSalle

Chicago, IL 60654

Tel:                           (312) 862-2463

Fax:                       (312) 862-2200

Email:            david.seligman@kirkland.com

joshua.sussberg@kirkland.com

 

 

 

If to the Signing Lease Certificate Holders:

 

Cadwalader, Wickersham & Taft LLP

Attn: George Davis & Josh Brant

1 World Financial Center

New York, NY 10281

Tel:                           (212) 504-6797

Fax:                       (212) 504-6666

Email:            george.davis@cwt.com

josh.brant@cwt.com

 

 

 

If to Nesbitt Asset Recovery Series J-1 or Nesbitt Asset

 

Nesbitt Asset Recovery Series J-1

Nesbitt Asset Recovery Series P-1

 

--------------------------------------------------------------------------------


 

Recovery Series P-1:

 

c/o U.S. Bank National Association, as Owner Trustee

U.S. Bank Corporate Trust Services

300 Delaware Avenue, 9th Floor Mail Code: EX-DE-WDAW

Wilmington, DE 19801

Attn:                    Mildred Smith

Tel:                           (302) 576-3703

Email:            milly.smith@usbank.com

 

With a copy to:

 

Jenner & Block LLP

Attn: Daniel R. Murray & Melissa M. Hinds

353 N. Clark Street

Chicago, IL 60654

Tel:                           (312) 222-3500

Fax:                       (312) 527-0484

 

Email:            dmurray@jenner.com

mhinds@jenner.com

 

 

 

If to Joliet Trust II or Powerton Trust II:

 

Joliet Trust II

Powerton Trust II

c/o Wilmington Trust Company, as Owner Trustee

Rodney Square North

1100 North Market Street

Wilmington, DE 19890-0001

Attn:                    Corporate Trust Administration, Robert Hines

Tel:                           (302) 636-6197 |

Fax:                       (302) 636-4140

Email:          rhines@wilmingtontrust.com

 

With a copy to:

 

Michael F. Collins

Richards, Layton & Finger, P.A.

One Rodney Square

920 North King Street

Wilmington, DE 19801

Tel:                           (302) 651-7502

Fax:                       (302) 498-7502

 

Email:            MFCollins@rlf.com

 

 

 

If to Nesbitt Asset Recovery Series LLC, J-1 or Nesbitt

 

Nesbitt Asset Recovery Series LLC, J-1

Nesbitt Asset Recovery Series LLC, P-1

 

--------------------------------------------------------------------------------


 

Asset Recovery Series LLC, P-1:

 

c/o U.S. Bank National Association, as Owner Trustee

U.S. Bank Corporate Trust Services

300 Delaware Avenue, 9th Floor Mail Code: EX-DE-WDAW

Wilmington, DE 19801

Attn:                    Mildred Smith

Tel:                           (302) 576-3703

Email:            milly.smith@usbank.com

 

With a copy to:

 

Jenner & Block LLP

Attn: Daniel R. Murray & Melissa M. Hinds

353 N. Clark Street

Chicago, IL 60654

Tel:                           (312) 222-3500

Fax:                       (312) 527-0484

Email:            dmurray@jenner.com

mhinds@jenner.com

 

 

 

If to Joliet Generation II, LLC or Powerton Generation II, LLC:

 

Joliet Generation II, LLC

Powerton Generation II, LLC

c/o Associates Capital Investments, L.L.C.

c/o Citigroup Global Markets Inc.

Attn: Sugam Mehta & Brian Whalen

388 Greenwich Street, 21st Floor

New York, New York 10013

Tel:                           (212) 816-1620

Fax:                       To be advised

Email:            Sugam.mehta@citi.com

Brian.whalen@citi.com

 

With a copy to:

 

Milbank, Tweed, Hadley & McCloy LLP

Attn: William Bice & Tyson Lomazow

1 Chase Manhattan Plaza

New York, NY 10005

Tel:                           (212) 530-5000

Fax:                       (212) 530-5219

Email:            wbice@milbank.com

tlomazow@milbank.com

 

--------------------------------------------------------------------------------


 

8.                                                                                     
Miscellaneous.

 

The provisions of this Agreement shall inure to the benefit of and be binding
upon the Parties hereto and their respective successors and assigns, and shall
be governed by the laws of the State of New York and, to the extent applicable,
the Bankruptcy Code. The parties acknowledge and agree that the Bankruptcy Court
shall have the power and authority to enforce, construe and interpret this
Agreement. The terms of this Agreement may not be changed, waived, discharged,
or terminated orally, but only by an instrument or instruments in writing,
signed by the Party sought to be bound. This Agreement may be executed in one or
more counterparts, each of which shall constitute an original. Each party
executing this agreement represents and warrants that it has the authority to do
so (subject only, with respect to the Debtors, approval of the Bankruptcy Court)
and that the person signing on behalf of each Party has been authorized to do
so.

 

This Agreement shall in no way be construed to limit or preclude in any manner
the right of any Signing Lease Debt Holder or any of its affiliates to acquire
any additional right, title or interest in respect of any Lease Debt or other
claims against the Debtors, or to sell, transfer, assign, pledge, convey,
hypothecate, grant a participation interest in, or otherwise dispose of,
directly or indirectly, all or any portion of its right, title or interest in
respect of any Lease Debt or other claims against the Debtors. In no event shall
this Agreement impose on any Signing Lease Debt Holder or any of its affiliates
any obligation to disclose the price for which it has acquired or disposed of
any right, title or interest in respect of any Lease Debt or any other claims
against the Debtors. On a weekly basis, by the Wednesday of each week,
Cadwalader will solicit updates of holdings information from each of the Signing
Lease Debt Holders and will provide a report to the Debtors setting forth the
then-current aggregate principal amount of Lease Debt held by, or in funds
managed by, Signing Lease Debt Holders. Cadwalader also will inform the Debtors
promptly if, at any time, it has actual knowledge that the then-current
aggregate principal amount of Lease Debt held by, or in funds managed by,
Signing Lease Debt Holders is less than sixty percent (60%) of the aggregate
principal amount of Lease Debt then outstanding. The Debtors agree that, except
to the extent required by applicable law or regulation, they shall not disclose
the identity of any Signing Lease Debt Holder without such person’s prior
written consent.

 

This Agreement shall in no way be construed to limit or preclude in any manner
any right of the Owner Lessor Parties to purchase or assume the Lessor Notes
pursuant to Sections 2.10 or 2.12 of the Lease Indentures.

 

Notwithstanding anything contained herein to the contrary, it is expressly
understood and agreed by the parties that (a) this document is executed and
delivered by (i) Wilmington Trust Company, not individually or personally, but
solely as Owner Trustee of Joliet Trust II and Powerton Trust II, and (ii) U.S.
Bank National Association, not in its individual capacity, but solely as Owner
Trustee of Nesbitt Asset Recovery Series J-1, Nesbitt Asset Recovery Series P-1,
Nesbitt Asset Recovery LLC, Series J-1 and Nesbitt Asset Recovery Series P-1, in
the exercise of the powers and authority conferred and vested in them, (b) each
of the representations, undertakings and agreements herein made on the part of
the Owner Lessors is made and intended not as personal representations,
undertakings and agreements by Wilmington Trust Company or U.S. Bank National
Association, but is made and intended for the purpose for

 

--------------------------------------------------------------------------------


 

binding only the Owner Lessors, (c) nothing herein contained shall be construed
as creating any liability on Wilmington Trust Company or U.S. Bank National
Association, individually or personally, to perform any covenant either
expressed or implied contained herein, all such liability, if any, being
expressly waived by the parties hereto and by any person claiming by, through or
under the parties hereto, and (d) under no circumstances shall Wilmington Trust
Company or U.S. Bank National Association be personally liable for the payment
of any indebtedness or expenses of the Owner Lessors or be liable for the breach
or failure of any obligation, representation, warranty or covenant made or
undertaken by the Owner Lessors under this Agreement or any other related
documents.

 

[The remainder of this page has been intentionally left blank]

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Parties have caused this Agreement to be duly executed
and delivered as of the date first above written.

 

 

EDISON MISSION ENERGY

 

 

 

 

 

By:

/s/ Maria Rigatti

 

 

Name: Maria Rigatti

 

 

Title: SVP, CFO

 

 

 

MIDWEST GENERATION, LLC

 

 

 

 

 

By:

/s/ Maria Rigatti

 

 

Name: Maria Rigatti

 

 

Title:

 

--------------------------------------------------------------------------------


 

 

NESBITT ASSET RECOVERY LLC

 

 

 

 

 

By:

/s/ Scott Jennings

 

 

Name: Scott Jennings

 

 

Title: President

 

 

 

 

 

 

 

NESBITT ASSET RECOVERY SERIES J-1 (f/k/a JOLIET TRUST I)

 

 

 

 

 

 

 

By:

U.S. Bank National Association as successor trustee to Wilmington Trust Company,
not in its individual capacity but solely as Owner Trustee

 

 

 

 

By:

/s/ Mildred F. Smith

 

 

Name: MILDRED F. SMITH

 

 

Title: VICE PRESIDENT

 

 

 

 

NESBITT ASSET RECOVERY SERIES P-1 (f/k/a POWERTON TRUST I)

 

 

 

 

 

 

 

By:

U.S. Bank National Association as successor trustee to Wilmington Trust Company,
not in its individual capacity but solely as Owner Trustee

 

 

 

 

By:

/s/ Mildred F. Smith

 

 

Name: MILDRED F. SMITH

 

 

Title: VICE PRESIDENT

 

 

 

 

NESBITT ASSET RECOVERY LLC, SERIES J-1 (as successor to JOLIET GENERATION I,
LLC)

 

 

 

 

 

 

 

By:

U.S. Bank National Association as successor trustee to Wilmington Trust Company,
not in its individual capacity but solely as Owner Trustee

 

 

 

 

By:

/s/ Mildred F. Smith

 

 

Name: MILDRED F. SMITH

 

 

Title: VICE PRESIDENT

 

--------------------------------------------------------------------------------


 

 

NESBITT ASSET RECOVERY LLC, SERIES P-1 (as successor to POWERTON GENERATION I,
LLC)

 

 

 

 

 

 

By:

U.S. Bank National Association as successor trustee to Wilmington Trust Company,
not in its individual capacity but solely as Owner Trustee

 

 

 

 

By:

/s/ Mildred F. Smith

 

 

Name: MILDRED F. SMITH

 

 

Title: VICE PRESIDENT

 

--------------------------------------------------------------------------------


 

 

ASSOCIATES CAPITAL INVESTMENTS, L.L.C.

 

 

 

as Equity Investor

 

 

 

 

 

 

 

By:

/s/ Brian J. Whalen

 

 

Name: Brian J. Whalen

 

 

Title: Vice President

 

--------------------------------------------------------------------------------


 

 

POWERTON TRUST II

 

 

 

as Owner Lessor

 

 

 

By:  Wilmington Trust Company, not in its individual capacity but solely as
Owner Trustee

 

 

 

 

 

 

 

By:

/s/ Robert P. Hines, Jr.

 

 

Name: Robert P. Hines, Jr.

 

 

Title: Assistant Vice President

 

--------------------------------------------------------------------------------


 

 

JOLIET TRUST II

 

 

 

as Owner Lessor

 

 

 

By:  Wilmington Trust Company, not in its individual capacity but solely as
Owner Trustee

 

 

 

 

 

 

By:

/s/ Robert P. Hines, Jr.

 

 

Name: Robert P. Hines, Jr.

 

 

Title: Assistant Vice President

 

--------------------------------------------------------------------------------


 

 

JOLIET GENERATION II, LLC

 

 

 

as Owner Participant

 

 

 

 

 

 

 

By:

/s/ Brian J. Whalen

 

 

Name: Brian J. Whalen

 

 

Title: Vice President

 

--------------------------------------------------------------------------------


 

 

POWERTON GENERATION II, LLC

 

 

 

as Owner Participant

 

 

 

 

 

 

 

By:

/s/ Brian J. Whalen

 

 

Name: Brian J. Whalen

 

 

Title: Vice President

 

--------------------------------------------------------------------------------


 

 

[SIGNING LEASE DEBT HOLDERS]

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

--------------------------------------------------------------------------------

 